 STEELWORKERS LOCAL 4800 (GEORGE E. FAILING CO.) 145United Steelworkers and Steelworkers Local 4800 (George E. Failing Co.) and Donald F. Hughes.  Cases 17ŒCBŒ3803 and 17ŒCBŒ4080 September 17, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN     AND HURTGEN On March 12, 1993, Administrative Law Judge Robert W. Leiner issued the attached decision.  The General Counsel and the Charging Party filed exceptions and supporting briefs.  The Respondents, United Steelwork-ers and Steelworkers Local 4800, filed an answering brief in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. I. BACKGROUND   The parties have stipulated that the Respondents have established and maintained a procedure implementing employee rights under Communications Workers v. Beck, 487 U.S. 735 (1988).  The procedure provides for annual notice to bargaining unit employees of their right under Beck to object to the Respondents™ expenditure of funds collected under a union-security agreement on activities unrelated to collective bargaining, contract administra-tion, or grievance adjustment.  This Beck notice is con-tained in the January/February issue of the Respondents™ publication, Steelabor, which is mailed to all bargaining unit employees.   The Respondents™ Beck procedure requires that non-member employees who wish to file a Beck objection must do so within a window period of the first 30 days following an objector™s initial date of hire, or during the first 30 days following an anniversary date of such hir-ing.  Effective January 14, 1992, the Respondents™ pro-cedure was amended to provide that a Beck objection must be filed ﬁduring the first thirty days following the individual™s initial date of hire into the [bargaining] unit or an anniversary date of such hiring; provided, however, that if the individual lacked knowledge of this Procedure, the individual shall have a 30 day period commencing on the date the individual became aware of the Procedure to perfect a notice of objection.ﬂ The General Counsel alleges that the Respondents™ Beck procedure unlawfully fails to provide notice of Beck rightsŠapart from its annual publication noticeŠto two groups of nonmember employees: (1) employees when they resign their union membership; and (2) employees when they are rehired by the Employer and choose not to join the Union.  The General Counsel further alleges that the Respondents™ Beck procedure unlawfully fails to grant these two groups of nonmember employees a sepa-rate window period for the filing of Beck objections.   The judge dismissed these complaint allegations, find-ing that the record was devoid of evidence that any re-hired or newly resigned employee had failed to receive notice of Beck rights via the publication Steelabor.  In the absence of any affected employees, the judge addi-tionally found it unnecessary to decide whether rehired employees and newly resigned employees must be granted a separate window period for the filing of Beck objections.  Our decision in California Saw & Knife Works,1 which set forth a union™s obligations under the duty of fair rep-resentation vis-à-vis Beck rights, issued after the judge™s decision in this case.  In light of California Saw & Knife Works, we find that the Respondents™ Beck procedure unlawfully fails to provide a separate window period during which employees who resign their union member-ship may file objections.  See Polymark Corp., 329 NLRB No. 7 (1999).  We further find that the remaining complaint allegations lack merit, and we shall dismiss them. II.  THE BOARD™S DECISION IN CALIFORNIA SAW                      & KNIFE WORKS  A.  Notice of Beck Rights  In Communications Workers v. Beck, supra, the Su-preme Court held that the National Labor Relations Act does not permit a collective-bargaining representative, over the objection of dues-paying nonmember employ-ees, to expend funds collected under a union-security agreement on activities unrelated to collective bargain-ing, contract administration, or grievance adjustment.2  In California Saw & Knife Works, supra, the Board found that the union violated its duty of fair representation by failing to provide notice of Beck rights to unit employees covered by a union-security agreement who were not members of the union.  The Board held that:  when or before a union seeks to obligate an employee to pay fees and dues under a union-security clause, the union should inform the employee that he has the right to be or remain a nonmember and that nonmembers have the right (1) to object to paying for union activities not germane to the union™s duties as bargaining agent and to obtain a reduction in fees for such activities; (2) to be given sufficient information to enable the em-ployee to intelligently decide whether to object; and (3) to be apprised of any internal union procedures for fil-ing objections.[3]                                                              1 320 NLRB 224 (1995), enfd. sub nom. Machinists v. NLRB, 133 F.3d 1012 (7th Cir. 1998), cert. denied sub nom. Strang v. NLRB, 525 U.S. 813 (1998). 2 487 U.S. at 752Œ754. 3 California Saw & Knife Works, supra at 233. 329 NLRB No. 18  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  146The Board further found, however, that a union does 
not have an obligation under the duty of fair representa-
tion to issue an additional notice of 
Beck rights to em-
ployees at the time they re
sign their union membership.  
The Board reasoned that such
 an additional notice at the 
time of resignation was unnecessary because all unit em-
ployees will have received notice of their 
Beck rights at 
least once prior to the time of their resignation, pursuant 
to the rules set forth in 
California Saw & Knife
.4  As the 
Board has stated, the 
Beck ﬁnotice requirement is satis-
fied by giving the unit employee notice once and is not a 
continuing requirement.ﬂ
5  The Board explained that these notice requirements 
furnish significant protection to the interests of the indi-
vidual nonmember unit employee vis-à-vis 
Beck rights, 
without compromising the countervailing collective in-
terests of bargaining unit em
ployees in ensuring that 
every unit employee contributes 
to the cost of collective 
bargaining.  The Board further emphasized that a union 
is afforded a wide range of reasonableness under the duty 
of fair representation in satisfying its notice obligation.  
ﬁWe stress that the union meets [its notice] obligation as 
long as the union has taken reasonable steps to insure 
that all employees whom the union seeks to obligate to 
pay dues under a union-security clause are given notice 
of their 
Beck rights.ﬂ
6 B.  Window Period Requirement to File Beck Objections 
The Board in 
California Saw & Knife Works
 addition-
ally found unlawful the requirement that 
Beck objections 
be filed during a window period, solely
 as applied to 
employees who resign their membership following the 

expiration of the window period.  The Board held:  
 A unit employee may exercise 
Beck rights only 
when he or she is not a member of the union.  An 
employee who resigns union 
membership outside the 
window period is thereafter 
effectively compelled to 
continue to pay full dues even though no longer a 
union member, and the window period in this cir-
cumstance operates as an ar
bitrary restriction on the 
right to refrain from union membership and from 
supporting nonrepresentational expenditures.  In 
light of our duty to uphold the fundamental labor 
policy of ﬁvoluntary unionism™™ . . . we agree with 

the judge that the January window period, as applied 
solely to employees who resign their union member-
ship after the expiration of the window period, con-
                                                          
                                                           
4 Id., 320 NLRB at 235. 
5 Paperworkers Local 1033 (Weyerhaeuser Paper Co.)
, 320 NLRB 
349, 350 (1995), enf. denied in part sub nom. 
Buzenius v. NLRB
, 124 
F.3d 788 (6th Cir. 1997), vacated mem. 525 U.S. 979 (1998). 
Member Hurtgen does not pass on whether a union can satisfy its 
ﬁduty of fair representationﬂ obligations by giving 
Beck
 notice only once.  See California Saw, fn. 41.  In this regard, he notes that the 
respondent here gives annual notices. 
6 California Saw & Knife Works
, 320 NLRB at 233. 
stitutes arbitrary conduct violative of the [union™s] 
duty of fair representation.[
7]  The Board clarified that the General Counsel had not 
alleged the window period for filing objections to be 
unlawful, other than in the limited circumstance involv-
ing resignees, and the Board indeed noted that several 
courts have found permissible the use of a window pe-
riod for filing objections under public sector labor law, 
the Railway Labor Act, and the National Labor Relations 

Act.8 III.  THE COMPLAINT ALLEGATIONS
 A. Newly Resigned Employees 
We shall dismiss the complaint allegation that the Re-
spondents™ 
Beck
 procedure unlawfully fails to provide 
notice of 
Beck rights to employees when they resign their 
union membership.  As set forth above, the Board spe-
cifically held in 
California Saw & Knife Works
 that a union™s duty of fair representation does not require the 
provision of 
Beck
 notice at the time of resignation from 
the union.  Further, the record evidence establishes that 
the Respondents took reasonable efforts through its an-
nual publication to apprise all bargaining unit employees 
of their 
Beck rights and the Respondents™ procedures for 
invoking their rights. 
The Board in California Saw
 and Polymark Corp.
 did 
find unlawful, however, that portion of a union™s 
Beck procedure whichŠas in this caseŠfailed to grant em-
ployees who resign their union membership a separate 
window period following resignation in which to file a 
Beck objection
.9  We accordingly find the requirement set 
forth in the Respondents™ 
Beck
 procedure that objections 
be filed during a window period to be unlawful 
solely
 with respect to its failure to grant employees who resign 

their union membership a separate window period fol-
lowing resignation in which to file a 
Beck objection.  We 
note that the complaint alleges the window period to be 

unlawful on its face with re
spect to resignees, and our 
unfair labor practice finding is accordingly not precluded 
by the absence of record evidence that any employee 
resigned union membership during the time period cov-
ered by the complaint. 
B. Rehired Employees 
The complaint additionally alleges that the Respon-
dents™ 
Beck procedure unlawfully fails to grant employ-
 7 Id., 320 NLRB at 236.  A Board majority has reaffirmed this hold-
ing in Polymark Corp., supra, slip op. at 3Œ4. 
8 California Saw & Knife Works
, supra at 236 (citations omitted). 
9 As the Board majority noted in 
Polymark,
 supra, slip op. at 4, fn. 9, 
although the Seventh Circuit held in fa
vor of a union with respect to the 
enforceability of a similar window period in 
Nielsen v. Machinists Local 2569, 94 F.3d 1107, 1116Œ1117 (1996), the Board was not a 
party to that proceeding.  Further, the Seventh Circuit subsequently deferred to the Board™s administrati
ve expertise and specifically en-
forced as a reasonable statutory interpretation the finding of a window 
period violation in 
California Saw, 133 F.3d at 1017Œ1019. 
 STEELWORKERS LOCAL 4800 (GEORGE E. FAILING CO.) 147ees rehired by the Employer, and who choose not to join 
the Union at that time, a separate window period for the 
filing of 
Beck objections.  As set forth above, the proce-
dure for invoking 
Beck rights provides a window period 
for the filing of objections during the first 30 days fol-

lowing the individual™s ﬁinitial date of hire into the [bar-
gaining] unit or an anniversary date of such hiring.ﬂ  We 

are faced with the question whet
her the clause is so clear 
as to preclude ambiguity as to its meaning.  
The starting point for such an interpretation is that an 
unlawful construction will not be presumed.  Thus, in 
NLRB v. New Syndicate Co
., 365 U.S. 695, 699Œ700 
(1961), the Supreme Court stated that ﬁwe will not as-

sume that unions and employers will violate [a] federal 
law . . . .  As stated by the 
Court of Appeals, ‚In the ab-
sence of provisions calling explicitly for illegal conduct, 
the contract cannot be held illegal because it failed af-
firmatively to disclaim all illegal objectives.™ﬂ  It is also 

well settled that ﬁin contract interpretation matters, the 
parties™ intent underlying the language of the contract is 
always paramount. . . .  To determine that intent, the 
Board will look to both the contract language and rele-
vant extrinsic evidence.ﬂ  
Lear Siegler
, 293 NLRB 446, 
447 (1989).
10 This analytical framework is
 useful by way of analogy 
in our disposition of the window period allegation as to 
rehired employees.  The clause is susceptible of being 
lawfully interpreted to mean that a newly rehired em-
ployee is granted a new window period commencing on 
the date of rehire, and on the anniversary date of his or 
her rehire.  The General Counsel has introduced no evi-
dence that the Respondents inte
nd the clause to be inter-
preted otherwise, or that they have applied the clause to 

deny a new window period to any rehired employee.  
Being susceptible of this lawful interpretation, and absent 
evidence that the provision was unlawfully applied as to 
rehired employees, we find that the Respondent has not 
unlawfully failed to grant newly rehired employees, who 
choose not to join the union, a separate window period 
for the filing of 
Beck objections. Under the principles set 
forth above, the General Counsel has not met his burden 
to establish that the clause is unlawful on its face as ap-
plied to rehired employees. 
The General Counsel also alleges that the Respondents 
fail to provide notice of 
Beck
 rights to employees when 
                                                          
                                                           
10 See also Painters District Council 51 (Manganaro Corp., Mary-
land), 321 NLRB 158, 161 (1996), quoting
 Teamsters Local 982 (J .K. 
Barker Trucking Co.)
, 181 NLRB 515, 517 (1970), affd. 450 F.2d 1322 
(D.C. Cir. 1971) (ﬁ[I]f the meaning of 
the clause is clear, the Board will 
determine forthwith its validity under 
[Sec.] 8(e); and where the clause 
is not clearly unlawful on its face, th
e Board will interpret it to require 
no more than what is allowed by law.  On the other hand, if the clause 
is ambiguous, the Board will not pr
esume unlawfulness, but will con-
sider extrinsic evidence to determin
e whether the clause was intended 
to be administered in a lawful or unlawful manner.  In the absence of 
such evidence, the Board will refu
se to pass on the validity of the 
clause.™™  [Footnotes omitted.] 
they are rehired by the Employer.  As discussed above in 
connection with the window period, the evidence does 
not establish that under the Respondents™ procedures 
rehires would not be treated as ﬁinitialﬂ hires.  Further, 
there is no contention that ﬁinitialﬂ hires do not receive 
the required 
Beck
 notice.  Accordingly, we find that the 
General Counsel has not shown that rehires would not, 
under Respondents™ procedures, receive notice of their 
Beck rights at the time of their rehire.  Therefore, we 
shall dismiss this allegation.
11 CONCLUSIONS OF 
LAW 1.  George E. Failing Co. is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and 

(7) of the Act. 
2.  Respondents United St
eelworkers and Steelworkers 
Local 4800 are labor organizations within the meaning of 

Section 2(5) of the Act. 
3.  By maintaining that portion of their 
Beck
 procedure 
which prevents employees who have resigned from the 

Union from filing a 
Beck objection within a reasonable 
period after their union resignation, the Respondents 
have engaged in unfair labor practices affecting com-
merce within the meaning of Section 8(b)(1)(A) and Sec-
tion 2(6) and (7) of the Act. 
4.  The Respondents have not otherwise violated the 
Act as alleged in the complaint. 
REMEDY
 Having found that the Respondents have engaged in 
certain unfair labor practices, we shall order them to 

cease and desist and to take certain affirmative action 
designed to effectuate the policies of the Act.  We shall 
order the Respondents to amend their 
Beck procedure to 
make it clear that bargaining unit employees who have 

resigned from the Union may file objections to the col-
lection of fees for nonrepresentational expenses at any 
time, or, at the option of the Union, within a reasonable 
period specifically designated in the 
Beck procedure and 
not to be less than 30 days, after the resignation is sub-
mitted. 
ORDER The National Labor Relations Board Orders that the 
Respondents, United Steelwork
ers and Steelworkers Lo-
cal 4800, respectively located in Pittsburgh, Pennsyl-
vania, and Enid, Oklahoma, 
their officers, agents, and 
representatives, shall 
1.  Cease and desist from 
(a) Maintaining that portion of their 
Beck procedure 
which prevents employees who have resigned from the 
 11 We shall likewise dismiss the complaint allegation that the Re-
spondents violated Sec. 8(b)(2) of the Act by attempting to cause and 
causing the Employer to discriminate 
against its employees in violation 
of Sec. 8(a)(3) of the Act.  The 
record contains no evidence that the 
Respondents requested the Employer 
to terminate any employee pursu-
ant to the union-security clause. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  148Union from filing a 
Beck objection within a reasonable 
period after their union resignation. 
(b) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Amend their 
Beck procedure to make it clear that 
bargaining unit members who have resigned from the 
Union may file objections to the collection of fees for 

nonrepresentational expenses 
at any time, or, at the op-
tion of the Union, within a reasonable period specifically 
designated in the 
Beck procedure and not to be less than 
30 days, after the resignation is submitted.   
(b) Within 14 days after service by the Region, post at 
their business office and meeting hall copies of the at-
tached notice marked ﬁAppendix.ﬂ
12  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 17, after being signed by the Respondents™ author-
ized representative, shall be posted by the Respondents 
immediately upon receipt and maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees and members are customar-
ily posted.  Reasonable steps shall be taken to ensure that 
the notices are not altered, defaced, or covered by any 
other material. 
(c) Sign and return sufficient copies of this notice for 
posting by George E. Failing Company, if willing, at all 

locations where notices to George E. Failing Company™s 
unit employees are customarily posted. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondents have taken to com-
ply. 
 MEMBER LIEBMAN, dissenting in part. 
I join all parts of the majority decision but one. Con-
trary to the majority, I find that the requirement that 
Beck1 objections be filed during a window period does 
not unreasonably restrict the right of employees to file 
Beck objections, and in no sense impairs their right to 
resign union membership.  
Polymark Corp.
, 329 NLRB 
No. 7, slip op. at 5 (1999) (Members Fox and Liebman, 
dissenting).  The Respondents allow members to resign 
union membership at any time.  ﬁThe fact that an em-
ployee may have to wait some period of time after re-
signing from the union to obtain a reduction in the fees 
[he or she] is charged as a non-member may make resig-
nation less 
attractive
 to the employee at that particular 
time, but that hardly means 
that the employee is in any 
                                                          
 12 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 487 U.S. 735 (1988). 
sense being compelled to remain a member of the union 
against [his or her] will.ﬂ  Id., slip op. at 5.  As the Sev-
enth Circuit Court of Appeals has explained in holding 
that a union does not violate 
its duty of fair representa-
tion by requiring that 
Beck objections be filed during a 
window period, ﬁ[n]othing in the NLRA or in 
Beck con-fers a right to instantaneous action[.]ﬂ
  Nielsen v. Ma-chinists Local 2569
, 94 F.3d 1107, 1116 (7th Cir. 1996), 
cert. denied mem. 520 U.S. 1165 (1997).  The window 
period at issue in this proceeding, in my view, ﬁfall[s] 
within a generous range of reasonablenessﬂ (id. at 1117) 
afforded unions under the duty of fair representation.  I 
would accordingly di
smiss the complaint allegation that 
the window period is unlawful because it does not grant 

employees who resign their union membership a sepa-
rate, new window period following resignation in which 
to file a 
Beck objection.   
APPENDIX 
NOTICE TO EMPLOYEES AND 
MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT maintain that portion of our 
Beck
 proce-
dure which prevents employees who have resigned from 
the Union from filing a 
Beck objection within a reason-
able period after their union resignation. 
WE WILL NOT in any like or related manner restrain or 
coerce you in the exercise of rights guaranteed you by 
Section 7 of the Act.  
WE WILL amend our 
Beck procedure to make it clear 
that bargaining unit members who have resigned from 
the Union may file objections to the collection of fees for 
nonrepresentational expenses 
at any time, or, at the op-
tion of the Union, within a reasonable period specifically 
designated in the 
Beck procedure and not to be less than 
30 days, after the resignation is submitted. 
  UNITED STEELWORKERS AND 
STEELWORKERS LOCAL 4800   Francis A. Molenda, Esq
., for the General Counsel
.  Rudolph L. Milasich Jr., Esq
., of Pittsburgh, Pennsylvania, for 
the Respondent-Union.  
Hugh L. Reilly, Esq., 
of Springfield, Virginia, for the Charging 
Party.  
DECISION STATEMENT OF THE 
CASE  ROBERT W. L
EINER, Administrative Law Judge.  On January 
2, 1990, Donald F. Hughes, the Ch
arging Party, an employee of 
George E. Failing Company, En
id, Oklahoma, filed and served an unfair labor practice charge alleging violation of Section 
8(b)(1)(A) and (2) of the Act against Respondents, United 
 STEELWORKERS LOCAL 4800 (GEORGE E. FAILING CO.) 149Steelworkers and Steelworkers Local 4800.  On January 25, 
1990, Hughes filed and served an 
amended charge in that case. 
Thereafter, on July 5, 1991, Hughes filed and served a further 

charge alleging violation of Se
ction 8(b)(1)(A) and (2) against 
Respondents in Case 17ŒCBŒ4080.  
On June 12, 1992, the General Counsel issued an order con-
solidating cases, consolidated complaint and a notice of hearing 
alleging violation of Section 8(b)(1)(A) and of the Act because 
Respondents, in substance, main
tained an inadequate notifica-
tion procedure of employee rights guaranteed under Section 
8(a)(3) of the Act, as interpreted by the Supreme Court of the 
United States in 
Communications Workers v. Beck
, 487 U.S. 735 (1988).  On June 24, 1992, Respondents filed a timely 

answer, admitting certain allegati
ons of the complaint, denying 
others, and denying that it committed the alleged violations of 

the Act.  
Bearing date of December 9, 1992, counsel for the General 
Counsel submitted a motion, with
 notice to and agreement of 
all parties herein, to stipulate the record and submit same to the 

decision of an administrative law judge ﬁin lieu of a formal 
hearing before an administrativ
e law judge.ﬂ  Counsel for the 
General Counsel further requeste
d that, upon the granting of the 
aforesaid motion, a date be set for the filing of briefs to the 
administrative law judge.  
The chief administrative law judge having thereafter duly 
designated me as the administrative law judge in this matter, on 
December 16, 1992, I issued an order accepting the stipulation 

of facts, formal documents, and General Counsel™s December 
9, 1992 motion, together with any duly filed briefs, as the entire 
record in this matter, and further set a time for filing of briefs. 
Thereafter, all parties submitted briefs which have been duly 
considered.  
On the entire record as defined above, including the briefs, I 
make the following  FINDINGS OF FACT 
 I. JURISDICTION 
 The Employer Engaged in Commerce  
The consolidated complaint alleges, the Respondents admit, 
and I find, that at all material times, the Employer, George E. 
Failing Company, a corporation, with an office and place of 
business in Enid, Oklahoma, has been engaged in the manufac-
ture of drilling rigs.  During the 12-month period ending May 
31, 1992, the Employer, in the course and conduct of its busi-
ness operations, sold and shipped from its Enid, Oklahoma 
facility products, goods, and mate
rials valued in excess of $50,000 directly to points outside
 the State of Oklahoma. As 
Respondents concede, I find that, 
at all material
 times, the Em-
ployer has been and is engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act.  
II. RESPONDENTS AS STATUTORY LABOR ORGANIZATION 
 As Respondents concede, Resp
ondents, and each of them, are now, and at all material tim
es have been, labor organiza-
tions within the meaning of 
Section 2(5) of the Act.  
III. THE ALLEGED UNFAIR LABOR PRACTICES 
 A. Admissions in the Pleadings and the Stipulation of Facts  
The complaint alleges and Respondents admit that, at all 
times since April 7, 1955, pursuant 
to Section 9(a) of the Act, 
Respondents jointly have been
 the exclusive collective-
bargaining representative of all employees in the Employer in 
the following unit: 
 All production and maintenance employees employed by the 
Employer at its Enid, Oklahoma plant, including janitors and 
warehousemen; but excluding all office and clerical employ-
ees, Technical employees, cafeteria employees, field service 
men, service station attendants
, guards and supervisors as de-
fined in the Act. 
 The parties stipulated that, at 
all material ti
mes, Respondents United Steel Workers of America, and the Employer have 
maintained in effect and enforced a collective-bargaining 
agreement covering wages, hours,
 and other terms and condi-
tions of employment of unit employees, described above, which 
agreement, in article I thereof, contains the following terms: 
  Section 7. 
Union Membership  a. All employees hired after the date of execution of 
this Agreement must, after a 60-day probationary period, 
become and remain members of the Union in good stand-
ing as a condition of employment.  
b. It shall be a condition of employment that all em-
ployees of the Company covered by this Agreement, who 
are members of the Union in good standing on the effec-
tive date of this Agreement, shall remain members in good 
standing and those who are not members on the effective 
date of this Agreement shall, by the 60th day following the 
effective date of this Agreement, become and remain 
members in good standing in the Union.  
c. The Company recognizes and will not interfere with 
the rights of its employees to become members of the Un-
ion. It is agreed that there 
would be no intimidation or co-
ercion of employees for membership and the Company 
agrees that there shall be no discrimination against any 
employees because of memb
ership in the Union.  
B. The Beck Notification Procedure  
The parties further stipulated that: 
 8. At all material ties, Re
spondents have established 
and maintained a procedure whereby dues-paying non-

member employees employed in
 the unit set out above . . 
are annually notified of their 
right to object, pursuant to 
C.W.A. v. Beck,
 487 U.S. 735 (1988), to Respondents™ ex-
penditure of funds collected pursuant to the section of the 
collective-bargaining agreement set out above in para-graph 7 on activities unrelated to collective-bargaining, 
contract administration or grievance adjustment.  
9. The procedure of Respondents referred to above in 
paragraph 8 provided, from July 26, 1988, until it was 
amended on January 14, 1992, that nonmember employees 
objecting to Respondents™ expenditure of funds on activities 
unrelated to collective-bargaining, contract administration or 
grievance adjustment must do so ﬁduring the first thirty days 
following the objector™s initial date of hire into the USWA represented unit or during the first thirty days following an 
anniversary date of such hiring.™™ Effective January 14, 
1992, the procedure of Respondents referred to above in 
paragraph 8 provides that nonmember employees objecting 
to Respondents™ expenditure of funds on activities unrelated 
to collective-bargaining, contract administration or griev-
ance adjustment must do so ﬁduring the first thirty days fol-
lowing either the individual™s 
initial date of hire into the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  150USWA represented unit or an anniversary date of such hir-
ing; provided, however, that if the individual lacked knowl-
edge of this Procedure, the individual shall have a 30 day 
period commencing on the date the individual became 
aware of the Procedure to perfect a notice of objection.ﬂ 
10. The Jan./Feb. 1992 Edition of Steelabor was mailed 
to the home of each USWA member during the week of 
March 6, 1992, and that Edition contains at page 23 an arti-
cle on the Procedure which quotes Paragraphs 1 and 2 of the 
Procedure in their entirety, which sets forth the reduction 
percentage, and which states that a detailed breakdown be-
tween representational and n
on-representational activities 
with a report by an independent auditor is available upon 

request.1 The Jan./Feb. 1991 Edition of Steelabor contains a 
substantially similar article on 
the then existing Procedure 
and was mailed to the home of each USWA member during 
the 1st Quarter of 1991.  
11. The Procedure was adopted initially by the USWA 
in late 1978 and was applied through December 16, 1986, 
to any USWA-represented person who objected to his or 
her dues monies being expended for partisan political or 
ideological expenditures not related to collective bargain-
ing. On December 16, 1986, the Procedure was amended 

to require that an objector be a nonmember. Prior to July 
26, 1988, the Procedure required that a notice of objection 
be made during the first 15 days following the objector™s 
initial date of membership or during the first 15 days fol-
lowing an anniversary date of such membership.  
12. [Omitted as irrelevant]  
13. During the period covered by the Complaint and 
the Charges, no bargaining unit employee of the Employer 
has resigned membership in the USWA.  
C. The Complaint  
The complaint alleges the exis
tence of Respondents™ proce-
dure of annually notifying due
s-paying nonmember employees 
of their rights, pursuant to 
Communications Workers v. Beck
, 487 U.S. 735 (1988), to object to the Respondents™ expenditure 
of funds, collected from employ
ees pursuant to the above un-
ion-security obligation, lawful under Section 8(a)(3) of the Act, 

on activities unrelated to collective bargaining, contract ad-
ministration, or grievance adjus
tment, ﬁunrelated objects.ﬂ  It 
                                                          
                                                           
1 The text of the amended proce
dure (amended January 14, 1992) is:  
 USWA PROCEDURE  
1. Any individual, who is not a member of the United Steelworkers 
of America and who is required to pay dues to the United Steelworkers 
of America pursuant to a contract
ual union security arrangement but 
objects to supporting partisan political or ideological expenditures by 
the United Steelworkers of America which are not necessarily or rea-
sonably ensured for the purpose of performing the duties of an exclu-
sive collective bargaining representative, shall have the right upon 
perfecting a notice of objection to 
obtain an advance reduction of a 
portion of such individual™s dues ob
ligation commensurate with expen-
ditures unrelated to collective ba
rgaining as required by law.  
2. To perfect a notice of objection,
 the individual must send an indi-
vidually signed notice to the International Secretary-Treasurer during 
the first thirty days following either the individual™s initial date of hire into the USWA represented unit or an anniversary date of such hiring; 
provided, however, that if the indi
vidual lacked knowledge of this 
Procedure, the individual became aw
are of the Procedure to perfect a 
notice of objection. Any objection t
hus perfected shall expire on the 
next succeeding hiring anniversary da
te unless renewed by a notice of 
objection perfected as specified above. 
also alleges that, while this procedure also provides that non-
member employees, making such objections, must do so within 
ﬁthe first 30 days following an obje
ctor™s initial date of hire or 
during the first 30 days following 
an anniversary date of such 
hiring,ﬂ the procedure is unlawfully deficient because it does 
not provide for a separate notice of a right to object and a sepa-
rate opportunity to object to Respondents™ expenditure of funds 
for unrelated objects when the employee is 
rehired
 (and 
chooses not to join Respondents) or when a member of Re-

spondents resigns
 his union membership.  
In short, therefore, the General Counsel alleges violation of 
Section 8(b)(1)(A) and (2) because Respondents™ 
Beck non-member employee notification a
nd objection procedures do not 
include, for rehired employees (rehires) and employee-
members who resign union member
ship (resignees), two sepa-rate rights: a separate notice of right to object and a separate 

opportunity to object when the employee enters the classifica-
tions of ﬁrehires™™ or ﬁresignees.™™  
D. The General Counsel™s Argument  
All parties agree that in 
Communications Workers v. Beck, supra, the Supreme Court held that the proviso to Section 
8(a)(3) of the Act does not permit a union, over the objections 

of dues-paying nonmember empl
oyees, to expend funds col-

lected pursuant to a union-security clause on activities unre-
lated to collective bargaining, co
ntract administration, or griev-
ance adjustment.  For the Union to do so, it engages in activi-
ties which violates the Union duty of fair representation of 
nonmember employees.  
The General Counsel issued the instant complaint pursuant to the ﬁguidelines,™™ issued by the Board™s General Counsel, 
interpreting the 
Beck
 decision and its application to the Na-
tional Labor Relations Act in the light of other Supreme Court 
and appellate court decisions.  
Those decisions principally in-
volve the constitutional rights 
of public employees objecting to 
union expenditure of funds secured from the employees pursu-
ant to the obligations imposed by union-security clauses,
2 or 
similar objections from employees under the Railway Labor 
Act.  
The General Counsel™s guidelines recognize that the Railway 
Labor Act is not necessarily on all fours with the National La-
bor Relations Act, and that cas
es involving public employees, 
decided on constitutional, rather than statutory grounds, may 
raise formidable distinctions. 
The General Counsel therefore 
concedes that the Board and Courts may ultimately hold that 

some of the requirements imposed
 by case law developed in the 
public and Railway Labor sector
s do not apply to the private 
sector under the National Labor Re
lations Act.  I shall, never- 2 The General Counsel™s brief, from time to time, asserts that the al-
leged violation of Sec. 8(b)(1)(A) 
and (2) of the Act here is due to 
Respondents™ failure to observe, for rehires and resignees, the ﬁcrystal 
clear guidelines of the General Counsel which calls for a separate no-
tice and opportunity to object.ﬂ Indeed, the General Counsel asserts: 
ﬁ[T]hat simple directive has been
 ignored by the Respondents and 
constitutes the violation of these cases.™™  While the Board™s adminis-
trative law judges almost always find the General Counsel™s legal opin-
ions and arguments interesting, often cogent, and sometimes persua-
sive, we have never yet been urged 
to find a violation of the Act pursu-
ant to the General Counsel™s ipse dixit. Violations of the Act will be 
found not on the basis of Respondents™ failure to comply with the Gen-
eral Counsel™s guidelines or other opinion; rather, the violations, if any, 
will be found because the facts, as 
interpreted by the Board, constitute violations of the Act. 
 STEELWORKERS LOCAL 4800 (GEORGE E. FAILING CO.) 151theless, assume, arguendo, that the Supreme Court™s positions 
with regard to the objecting righ
ts of employees employed in 
the public sector and under the Ra
ilway Labor Act, cited in the 
General Counsel™s guidelines (a
ttached to the General Coun-
sel™s brief here), apply absolute
ly to private sector employees 
whose rights are determined under the Act.  
In particular, the General Counsel concedes that, since 
Beck 
involved nonmember employees who objected to the expendi-
ture of funds for unrelated objects, the employee must be a 
nonmember of the union in order to qualify for 
Beck
 rights 
under the Act.  There is also 
no dispute that employees em-
ployed under a union-security clause need not be ﬁfull union 
members™™ in order to retain employment under the obligations 
of union security.  The Suprem
e Court has defined the obliga-tion of compulsory ﬁmembership™™ for purposes of union-

security obligations so that th
e employee can be required only 
to pay the usual initiation fees 
and dues to the union to comply 
with this statutory union secur
ity obligation.  Actual ﬁmember-
ship™™ in the union is not required.  NLRB v. General Motors 
Corp., 373 U.S. 734 (1963).  
It must be noted, in particular, that the General Counsel™s 
complaint does not attack the quality of 
Beck
 information given 
annually by Respondents to nonmembers. The focus of the 

General Counsel™s complaint is the failure to give further 
notice
 of Beck
 rights to the two classes of employees specified in the 
complaint (rehires and resignees) and the failure to give the 
special 
opportunities to object
 beyond the two 30-day periods 
specified in Respondents™ procedure.  The General Counsel 
takes the position that if the Union™s procedure, as here, has a 
ﬁtime window™™ for filing objecti
ons, the time period must be 
ﬁreasonable™™; and that the rehires and resignees were not pro-
vided with reasonable filing periods in light of their special 
status.  The General Counsel™s brief cites and relies on the following 
specific paragraph in the Genera
l Counsel™s guideline, itself 
citing no case authority, to support the allegations of the com-
plaint:   If a new employee (who is not a member) joins the unit after 

the notice or if a member resigns after the notice, a separate 
notice and opportunity to object must be given to these em-
ployees.  
E. The Charging Party™s Argument  
The Charging Party, citing the formidable fiduciary relation-
ship imposed on unions by the Act,
 asserts that the two classifi-
cations alleged in the complaint (rehires and resignees), by their 
very status, are ﬁpotential objec
tors™™ to union expenditure for 
unrelated objects; and that they, as ﬁpotential objectors,™™ are 
not full, voluntary members of 
the union and are entitled to 
special 
Beck
 treatment: separate notification and objecting 
rights.3                                                            
                                                                                             
3 As above noted, the General Co
unsel™s position, pursuant to the 
General Counsel™s guidelines, is that in order to qualify for 
Beck rights, 
the employee must be a nonmember of the union (the General Coun-
sel™s guidelines, p. 2).  While the Charging Party concedes that under 

Kidwell v. Transportation Communications International Union
, 946 
F.2d 283 (4th Cir. 1991), full members are not entitled to 
Beck protec-
tions it urges the Board not to adopt the 
Kidwell conclusions because in 
Kidwell, the employee relationship with the labor organization was 
voluntary membership and not compelled by a union-security clause 
under the National Labor Relations Act (C.P. Br. 10).  As will be seen 
hereafter, it is unnecessary for me to reach or decide the question of 
F. Respondents™ Position  
The Respondents argue, broadly, 
that the stipulated facts do 
not support a finding of restraint, coercion, or discrimination of 
rehires or resignees.  In particular, there is no allegation that 
any employee was being coerced 
or restrained and, indeed, 
Respondents observe that during the period covered by the 
complaint and charges, no bargaining unit employee has re-
signed membership.  Furthermore,
 Respondents argue that even 
assuming that the complaint alleges the violation of the duty of 

fair representation by maintaining a 
Beck procedure which does 
not allow members who resign 
to object outside the window 
period, the complaint must still be dismissed for failure of 
proof.  Respondents urge that th
ere are no facts in the record 
that any member has resigned membership; that essentially, the 
Board is being called upon to render an advisory opinion about 
a factual occurrence that has not taken place or may never take 
place; and that Respondents™ 
Beck
 procedures for rehires and 
resignees are neither arbitrary, discriminatory, nor in bad faith.  
Discussion and Conclusions  
The complaint is concerned with two problems under 
Beck
 procedures: (1) the Respondents™ obligation to give 
notice of 
Beck
 procedures to nonmembers; 
and (2) the limitations im-posed on objecting nonmembers to the use of union security-
imposed contributions for purpose
s ﬁunrelated™™ to collective 
bargaining, contract administra
tion, or grievance adjustment. 
The complaint relates the above 
two conditions to two classes of employees: (A) rehires and (B) resignees.  
With regard to Respondents™ obligation to notify nonmem-
bers of their Beck
 rights, it is stipulated that Respondents™ exist-
ing procedure is to 
annually notify dues-paying nonmember 
unit employees of their 
Beck
 rights.  With regard to the rights of 
nonmember employees to 
object to the expenditure of funds on 
ﬁunrelated activities,™™ the stipulated facts show that from July 

26, 1988, and thereafter, employees had two periods in which 
to object: during the first 30 days following the initial date of 
hire, or 30 days following the anniversary date of hiring.
4  In 
January 1992, a third 30-day wi
ndow was added: employees 
who lacked knowledge of the right to object received a further 
30-day period.  
In addition, it was stipulated that in the first quarter of 1991 
and again on or about March 6, 1992, all 
union members
 were notified of their 
Beck
 rights: both as to Respondents™ obligation (1) to annually notify nonmembers
 of the right to object by 
filing a notice of objection; and (2) of the two (and then three) 
30-day periods in which the obj
ections must be filed.  In short, the record establis
hes that Respondents™ procedure 
provides that all nonmembers, certainly since 1988, are annu-
 whether Beck
 notification should be given to all represented employees, 
full members, core members, and nonmembers. 
4 As above noted, it is stipulated that Respondents annually notify 
dues paying nonmember employees of their 
Beck rights.  The General 
Counsel does not attack this procedure as such. The record is barren of 
when that annual notification occurs. Fu
rthermore, the stipulated facts 
appear to create a substantial ambi
guity concerning a material fact: 
since nonmember-objecting employees,
 certainly since 1988, have had 
the right to object ﬁduring the first 30 days following the objector™s 
initial date of hire™™ if the ﬁannual notice™™ of 
Beck rights does not occur 
on the ﬁinitial date of hire,™™ then th
is first of two periods, the right to 
object during the first 30 days after initial hire, would become illusory.  
It becomes illusory if th
e notification date were not coincidental with 
the initial date of hire.  In view of 
the position I take in disposing of the 
case, the resolution of this
 matter is not necessary. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  152ally notified of their 
Beck
 rights to object and are provided with 
two 30-day (and after January 1992, a third 30-day) periods in 
which to perfect their objections to the Respondents™ use of 
union-security obligated funds fo
r unrelated objects.  In addi-tion, the record establishes that all unit union members em-
ployed in the first quarter of 1991 and on or about March 1992 
received the same informat
ion supplied to nonmembers.
5  Counsel for the General Counsel
 bases his argument on the 
unlawful inadequacy of Respon
dents™ notification and objec-
tion procedures on Respondents™ failure to ﬁtake into considera-

tion the crystal clear guidelines 
of the General Counsel which 
call for a separate notice and opportunity to object whenever a 
new employee joined the unit or a member resigns from the 
union™™ (G.C. Br. 6).  The General Counsel then states that ﬁ 
that simple directive has been
 ignored by the Respondents and 
constitutes the violation in these cases.™™  The General Coun-
sel™s guidelines, however, provide only: 
 If a new employee (who was not a member) joins the unit af-
ter the notice or if a member 
resigns after the notice, a sepa-
rate and opportunity to object 
must be given to these employ-
ees. 
 It is evident, on comparing this the General Counsel guide-
line position (unaccompanied by citation of authority) with the 

General Counsel™s complaint here, that the 
guideline
 specifies, 
inter alia, that it is the classification of nonmember ﬁnew em-ployee™™ who joins the unit (after the annual notice) who must 
be given both a separa
te notice and an opportunity to object.  
Similarly, the member who resigns after the notice allegedly 
must be given similar special treatment.  The 
complaint
, how-ever, does not address the problem of the ﬁnew employee™™; 
rather, the complaint alleges that these special 
Beck
 notification and objecting rights must be accorded to the class of employees 

who are ﬁrehired™™ and choose not to join Respondents.  While 
it is maybe reasonable to insist, as the guidelines insist, that a 
ﬁnew hire™™ (who is not already a member of the Union) who 
will become subject to the union-security clause following the 
60th day of employment (coincidental to the ending of the 60-
day probationary period) should be given notification of his 
Beck
 rights: that he may continue
 in employment without obli-
gation to become a full union member, this may certainly not 
be the case with regard to ﬁrehires.™™  In the case of new hires, 
the General Counsel™s guideline
s may well address a problem 
(under the union-security obligation) which calls for immediate 
notification to the 
newly hired employee of his legal rights to 
avoid full union membership and to avoid paying full union 

dues to support political and other activities of the union unre-
lated to collective bargaining, co
ntract administration, or griev-
ance adjustment. In short, the General Counsel™s 
complaint addresses the case of 
rehires 
whereas his legal support in the 
guidelines addresses 
new hires a classification far different than 
ﬁrehires.™™  
Thus, unlike the guidelines reference to and protection of 
newly hired employees who are not and were not members of 
                                                          
 5 As noted, the General Counsel™s complaint is directed to the al-
leged necessity for additional noti
ce and objection rights of certain 
nonmember employees. To the extent 
that the Charging Party seeks to 
enlarge the scope of the complaint and remedy to include, under the 
rubric of ﬁpotential objectors,™™ the union members as well, I must 
necessarily reject that proposed enla
rgement as outside the scope of the 
General Counsel™s complaint.  
Operating Engineers (Tribune Proper-
ties), 304 NLRB 439, 442 fn. 6 (1991). 
the union, former unit employees who are 
rehired
 into the unit 
may or may not have been union members prior to the hiatus in 
their employment.  If they were
 nonmembers employed in the 
period as far back as 1988, they would have received, under 
Respondents™ Beck
 procedures, their annual notice of 
Beck
 rights together with a reminder of the periods of objection.  If 

they were members of the Union in the first quarter of 1991 or 
on or about March 26, 1992, they were also notified by the 
Union of their 
Beck
 rights under the stipulated facts.  
Thus, the stipulated facts show 
that a procedure for notifying 
employees of 
Beck
 rights was initiated in late 1978 and, 
through December 16, 1986, wa
s applied to any union-
represented employee who objecte
d to his or her dues monies being expended for partisan political or ideological expendi-

tures, not related to collective bargaining.  In July 1988, the 
objecting periods were increased from 15 to 30 days.  
As a consequence of the difference between 
newly hired
 em-
ployees who are nonmembers a
nd the classification of ﬁre-hires,™™ alleged by the General 
Counsel™s complaint to merit 
special consideration, the supp
ort of the General Counsel™s 
complaint found in the General Counsel™s guidelines is non-
existent.  The guidelines refer specifically only to 
new hires; the 
General Counsel™s complaint specifies only ﬁrehires.™™  
Insofar as this abbreviated record is concerned, at least the 
rehires
 who, at all material time
s, were nonmembers may well 
have received their annual notification of 
Beck
 rights if they 
were employed commencing 1988.
 If the rehires were union 
members in the first quarter of 1991 and/or March 26, 1992, 
and then rehired, they received by mail actual notice on those 
dates of Respondents™ 
Beck
 procedures including notice of 
annual notification and the objecting periods.  As opposed to 

this evidence that at least so
me rehires (members and nonmem-
bers) received (or apparently received) 
Beck
 notice, there is 
simply no 
evidence in this stipulated record that any 
rehired
 employee did not receive actual notice pursuant to the Respon-

dents™ procedure of annua
lly notifying nonmembers of 
Beck rights including the rights to object and mailing notice in 1991 
and 1992 to members.  Also, members in 1991 and 1992 who 
may have become nonm
embers, had actual 
Beck
 notice.  
The record, therefore, is barren of any 
evidence
 that any re-
hired employee was 
not notified of 
Beck
 rights.  The most that 
can be said of the General Counsel™s case, on this stipulated 

record, is that a rehired employee 
may have been
 a nonmember 
who was employed after Resp
ondents made their annual 
Beck
 notification, then laid off and then rehired at a time prior to 
annual notification.  But the record does not suggest, much less show, the existence of any such class of rehired employees.  
What the record does show is 
affirmative proof that Respon-
dents maintained a procedure where employees who were 
nonmembers (and certain members) in the period since 1988, at 
least, received 
Beck
 notification. What the record does not 
show is that any employee in the protected class of ﬁrehire,™™ 
failed to receive such notice. That an individual in such a class 
might exist is speculative. It doe
s not form the basis for a find-
ing of fact that such a class does exist. Absent 
evidence
 that 
such an individual or class ex
ists, there can be not only no find-
ing of fact thereof, but no le
gal conclusion that Respondents 
failed in their duty of fair representation to such a speculative 
class of rehired employees. The record, as it exists, shows only 
that Respondents maintained a 
procedure whereunder at least 
certain classes of rehired employ
ees received actual notice of 
Beck
 rights. There is simply no evidence that any rehired em-
 STEELWORKERS LOCAL 4800 (GEORGE E. FAILING CO.) 153ployee failed to receive such notice.  The General Counsel™s 
guidelines, the authority for the instant complaint would protect 
new hires, not rehires, as in the complaint.  Again, in the ab-
sence of such 
evidence
, there can be no finding of fact support-
ing the conclusion of Respondents™ violation of their obligation 
of fair representation of rehired employees under the 
Beck
 re-quirement.  Similarly, with regard to members who 
resigned
 their union 
membership, all that this record affirmatively shows is that if 

they were members in the first quarter of 1991 or in March 
1992, they received actual notice of their 
Beck
 rights. In addi-
tion, as nonmembers, they woul
d thereafter annually receive 
notice of their 
Beck
 rights. The stipulated record shows that at 
no material time was there a re
signation of membership of a unit employee. As in the case of ﬁrehires,™™ above, all that this 
record affirmatively shows is that had there been some ﬁresign-
ees,™™ if they were employed at the first quarter of 1991 and on 
or about March 26, 1992, they r
eceived actual notice of Re-spondents Beck
 objecting procedures. No
t only does the stipu-
lated record show that in the period covered by the complaint 
and the charges that no bargaining unit employee resigned 
membership in the Union, but, as in case of ﬁrehires,™™ there is 
no evidence that any such ﬁresignee™™ did not have actual 
knowledge derived from notification to members (in 1991 and 
1992) or notification on an annual basis to nonmembers if the 
resignee was at one time a nonmember. In short, the record 
does not show that any resignee, if there had been one, was 

without notice of his 
Beck
 rights.  
The complaint, nevertheless, may be interpreted as describ-
ing a violation of Section 8(b)(1)(A) and (2) of the Act because 
the Respondents™ 
Beck procedures, operating in futuro, will not 
protect rehires
 under Respondents™ procedures.  If that is the thrust of the General Counsel
™s dissatisfaction with Respon-
dents™ existing Beck
 notification and objection procedures, then 
the complaint should address that 
issue: that rehires and resign-
ees, 
not previously on actual notice
 of Beck
 rights, are deserv-
ing of special Beck
 notification protection under the Act.  On 
this record, no individuals have
 been affirmatively shown to 
have not been afforded 
Beck
 rights. In order to avoid the find-
ing of a violation of the Act based on speculation, the General 
Counsel™s allegations should be 
confined to the protection of 
any classification (otherwise entitled to 
Beck
 notification) of 
individuals who have not been accorded 
Beck
 notification.  In this regard, it might be helpful to observe that Respon-
dents™ Beck
 procedures are not unlawful on their face because 
of the omission of special protec
tion for the two classes alleged 
by the General Counsel to warrant
 special protection.  This is 
not a case like that of a union-security clause, unlawful on its 
face, which derives its coercive effect from noncompliance 
with the statutory proviso to Section 8(a)(3) of the Act.  
In view of the above findings and conclusions, I specifically 
refrain from reaching or deciding the issue posed by the Gen-
eral Counsel™s guidelines: whether Respondents™ 
Beck
 proce-
dures would be unlawful (mere annual notification to nonmem-bers) if the complaint allegation referred not to ﬁrehires™™ but to 
newly hired employees who were not members of the Union.  
Thus, I refrain from reaching or deciding the position taken by 

the General Counsel guidelines: th
at it would be a violation of 
Section 8(b)(1)(A) and (2) of the Act to have 
Beck
 notification 
which fails to separately notify (and give separate opportunity 
to object) to new employees who are not members of the Union 
and who become unit employees after Respondents™ annual 
notice to nonmembers is given.  I pass only on the allegations 
of the complaint as supported by the stipulation of facts.  The 
stipulation shows, on the one ha
nd, that Respondents maintain, 
certainly since 1988, a procedur
e whereunder some classes of rehires and some classes of resignees appear to have been given 
actual notice of their 
Beck
 rights.  The stipulated facts fail to 
show that any rehired employee 
or any resignee did not have 
actual notice of 
Beck
 rights.  A request for a finding that Re-
spondents™ Beck
 procedures are unlawful because they fail to 
accord to resignees and rehires special notification rights on the 
occurrence of the rehiring or resignation fails to show facts on 
which to find a failure of the obligation of fair representation. 
In short, neither the allegations 
nor the facts disclose that under 
Respondents™ procedures, the memb
ers of such classifications 

were without actual notice of their 
Beck
 rights.  
Wholly apart from the problem of the notice of 
Beck rights 
is, as the General Couns
el alleges, the separate problem of the 
opportunity to object on the part of nonmembers.  
On this record, in the period 1988 through 1992, nonmem-
bers (resignees and rehires) had the right to object in two 30-

day periods: within 30 days of the date of first hireŠor rehire; 
and again within a 30-day period following the employees™ 
anniversary date of hire.  
The General Counsel characterizes these periods as arbitrary 
(G.C. Br. 6) and notes that the continued existence of these 
periods in Respondents™ Beck
 procedures ﬁfail to take into con-
sideration the crystal clear guidelines of the General Counsel 
which call for separate notice and opportunity to object when-
ever a new employee joins the unit or a member resigns from 
the Union.™™  
We are not dealing with abstractions or a hypothetical case. 
Having passed the issue of whether these two classifications of 
nonmembers require special
 notification of their Beck
 rights, I 
can find no justification in givi
ng such classifications special 
periods in which to file object
ions apart from the procedures 
already prescribed by Respond
ents.  The General Counsel™s 
complaint does not allege general statutory violation by virtue 
of the Union™s existing Beck
 procedures with regard to the two 
30-day opportunities (now three 30-day opportunities) for ob-
jecting nonmembers to perfect their objections.  Rather, the 
complaint allegations are directed toward these two 30-day 

windows of opportunity, which alle
gedly become arbitrary and 
coercive only by virtue of the al
leged special status of resignees 
and rehires.  Since I have already found that the status of re-
signees and rehires, under the exis
ting stipulated facts, does not 
impose special 
notice
 obligations on Respondents, and since the 
General Counsel does not otherw
ise attack the objecting peri-
ods of other nonmember unit employees, the question whether 
the existing 30-day periods woul
d become unlawful (if rehires 
and resignees were not to be afforded special treatment) be-

comes an academic question.  I therefore need not decide 
whether, if resignees a
nd rehires merited special 
notice re-quirements, the existing 30-da
y periods, during which objec-
tions must be perfected, become arbitrary and, as the Charging 
Party appears to argue (and Res
pondents clearly resist) that the 
inability of a member who resigns, for instance, to file an 
im-mediate Beck objection is an unlawful impediment to resigna-
tion under Pattern Makers League v. NLRB
, 473 U.S. 95 
(1985).6                                                           
 6 There is nothing in the stipulatio
n of facts or the complaint which 
actually alleges the existence of an
y obligation of any employee, mem-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  154CONCLUSIONS OF 
LAW 
 1. George E. Failing Co. is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act.  
2. United Steelworkers of America and Steelworkers Local 
4800 (Respondent Unions), and each of them, is a labor organi-
zation within the meaning of Section 2(5) of the Act.  
3. Respondent Unions, at all ma
terial times, have been, and 
jointly are, pursuant to Section 
9(a) of the Act, the exclusive 
collective-bargaining representati
ve of all employees™ of the 
Employer in the following unit: 
 All production and maintenance employees employed by the 
Employer at its Enid, Oklahoma plant, including janitors and 
warehousemen; but excluding all office and clerical employ-
ees, Technical employees, cafeteria employees, field service 
men, service station attendants
, guards and supervisors as de-
fined in the Act. 
                                                                                             
 ber or nonmember, to remit the ﬁperiodic dues,™™ mentioned in Sec. 
8(a)(3) to the Respondents. I regard such omission as an oversight and 
will not dispose of the case on that ground. 
4. At all material times, Resp
ondent Unions and the above 
Employer have maintained and enforced a collective-
bargaining agreement which lawfully requires, pursuant to 
Section 8(a)(3) of the Act, that the Employer™s unit employees 
become and remain members of Respondent Unions as a condi-tion of continued employment a
nd to pay certain periodic dues 
and initiation fees to Respondent Unions.  
5. The General Counsel has failed to prove, by a preponder-
ance of the credible evidence
, that the above-named Respon-
dent Unions violated their duty
 of fair representation under 
Section 8(b)(1)(A) and (2) of the Act by failing to provide a 
separate notice of a right to ob
ject to Respondent Unions™ ex-
penditure of funds on activities unrelated to collective bargain-

ing, contract administration, or
 grievance adjustment when unit 
employees are rehired by the 
above Employer and choose not 
to join Respondents or when a member of Respondents resigns 
such membership.  
[Recommended Order for dismissal omitted from publica-
tion.] 
  